Per Curiam.
We are of the opinion that the points of the respondent demonstrate beyond question that the answer which was stricken out as frivolous was not subject to that criticism. The order appealed from has been argued by him precisely the same as though it came before this court upon a demurrer, and the question involved is certainly not so clear in favor of the respondent as to justify the court in striking out the answer as frivolous. The order should be reversed, with $10 costs and disbursements.